Per Curiam. In our per curiam order of May 15, 1989, entitled, In re: Amendments to the Arkansas Rules of Civil Procedure, The Arkansas Rules of Appellate Procedure, The Arkansas Supreme Court Administrative Orders, The Rules of the Arkansas Supreme Court and Court of Appeals, and the Inferior Court Rules, we inadvertently omitted from our revision of Rule 20(e) of The Rules of the Arkansas Supreme Court and Court of Appeals the requirement that petitions for rehearing be limited to ten pages. As revised, the subsection of the rule provides merely that petitions for rehearing comply with the formal requirements for briefs set out in Rule 8. First American Carriers, Inc., and David Newman contend, therefore, that their petition for rehearing may include up to 25 typewritten, double-spaced pages, and they move to be allowed to submit a petition and supporting brief consisting of 16 pages.  The motion is denied. It was not our intention to expand the number of pages in a petition for rehearing, and we do not believe we did so in stating that the form of the petition shall be as provided in Rule 8. We grant the request for clarification of the revised version of Rule 20(e) as it appeared in the per curiam order referred to above. A separate order is issued this date containing the clarification. Hays, Glaze, and Price, JJ., not participating.